          Case 2:19-cr-00213-RMP     ECF No. 16   filed 01/21/20   PageID.31 Page 1 of 4




 1 William D. Hyslop
   United States Attorney
 2
   Eastern District of Washington
 3 David M. Herzog
   Assistant United States Attorney
 4
   Post Office Box 1494
 5 Spokane, WA 99210-1494
   Telephone: (509) 353-2767
 6
 7                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WASHINGTON
 8
 9
      UNITED STATES OF AMERICA,                      19-CR-00213-RMP
10
                            Plaintiff,               Discovery Status Report
11
12                v.
13
      REBECCA JO WIKLUND,
14
                            Defendant.
15
16
17         The United States of America, by and through William D. Hyslop, United States
18
     Attorney for the Eastern District of Washington, and David M. Herzog, Assistant United
19
20 States Attorney for the Eastern District of Washington, having met and conferred with
21 Ms. Lorinda Youngcourt, counsel for Defendant Rebecca Jo Wiklund (“Defendant”), in
22
   the above-captioned matter, hereby submits the following discovery status report,
23
24 pursuant to the Court’s pretrial order. (ECF No. 14.)
25         1.    On December 18, 2019, a Grand Jury returned an Indictment charging
26
     Defendant with one count of Distribution of 50 Grams or More of Actual (Pure)
27
28 Methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii). (ECF No. 1.)

     Discovery Status Report - 1
           Case 2:19-cr-00213-RMP     ECF No. 16     filed 01/21/20   PageID.32 Page 2 of 4




 1         2.     On the same date, the Court issued a summons for Defendant’s appearance
 2
     on January 7, 2020, before the Honorable John T. Rodgers, United States Magistrate
 3
     Judge. (ECF No. 4.) After a detention hearing on January 7, 2020, Judge Rodgers
 4
 5 ordered Defendant released. (ECF No. 13.)
 6
           3.     On January 9, 2020, the Court ordered counsel to meet and confer regarding
 7
     discovery by no later than January 21, 2020, and to submit this report within three days
 8
 9 thereafter. (ECF No. 14.)
10
           4.     On January 17, 2020, counsel for the United States met and conferred with
11
     defense counsel, regarding discovery and the submission of this status report. Counsel
12
13 for the United States explained that the United States would be producing discovery as
14
     soon as the Court granted the United States’ motion to unseal a previously-sealed
15
16 GPS/historic cell site warrant (a “ping” warrant). The defense agreed that this was a
17 satisfactory plan.
18
           5.     As of January 21, 2020, the Court granted the United States’ motion to
19
20 unseal, and the United States produced discovery to the defense, including the ping
21 warrant, a search warrant application, substantive reports documenting Defendant’s
22
     alleged conduct, video and audio recordings, Defendant’s criminal history report, and
23
24 screen shots of text messages.
25         6.     Neither the United States nor Defendant have any additional discovery
26
     issues at this point, but will contact the Court if necessary to resolve any discovery issues
27
28 that may arise.

     Discovery Status Report - 2
          Case 2:19-cr-00213-RMP     ECF No. 16   filed 01/21/20   PageID.33 Page 3 of 4




 1         7.      The United States is producing discovery to Defendant via the USAFx
 2
     system. During the week of January 21, 2020, the United States sent a letter to defense
 3
     counsel outlining the USAFx discovery production system and explaining how to access
 4
 5 the discovery in the case. The United States will continue to produce discovery using this
 6
     system on a rolling basis as any new discovery becomes available and is processed into
 7
     the system.
 8
 9
10
     Dated: January 21, 2020               William D. Hyslop
11                                         United States Attorney
12
                                           s/David M. Herzog
13                                         David M. Herzog
14                                         Assistant United States Attorney

15                                         s/Lorinda Youngcourt (with permission via email)
16                                         Lorinda Youngcourt
                                           Attorney for Defendant
17
18
19
20
21
22
23
24
25
26
27
28

     Discovery Status Report - 3
          Case 2:19-cr-00213-RMP      ECF No. 16    filed 01/21/20   PageID.34 Page 4 of 4




 1                                      CERTIFICATION
 2
           I hereby certify that on January 21, 2020, I electronically filed the foregoing with
 3
     the Clerk of the Court and parties of record using the CM/ECF System.
 4
 5                                                 s/David M. Herzog
                                                   David M. Herzog
 6
                                                   Assistant United States Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Discovery Status Report - 4
